263 F.2d 270
Anthony T. GRECO, Appellant,v.FEDERAL ENGINEERING COMPANY, Inc., Appellee.
No. 14563.
United States Court of Appeals District of Columbia Circuit.
Argued November 24, 1958.
Decided January 29, 1959.

Mr. Denver H. Graham, Washington, D. C., with whom Mr. Albert E. Brault, Washington, D. C., was on the brief, for appellant.
Miss Agnes A. Neill, Washington, D. C., with whom Mr. Edward Bennett Williams, Washington, D. C., was on the brief, for appellee.
Before WILBUR K. MILLER, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
The appellant visited the premises of appellee to make a preliminary investigation preparatory to installing air conditioning equipment. After passing safely through the building from front to back, on his return trip he slipped and fell while descending a ramp which led from the higher rear to the lower front of the first floor.


2
Greco sought to recover damages from Federal Engineering Company on the theory that the ramp was so constructed that it did not comply with Article 602 06 of the Building Code of the District of Columbia, which provides that "Ramps shall have a slope not greater than 1 foot in 10 feet." Holding the quoted section of the Building Code inapplicable to a ramp designed, as this one was, for movement of heavy materials instead of for use by pedestrians in lieu of an adjacent stairway, the District Court directed a verdict for Federal, and Greco appeals.


3
We find no error.


4
Affirmed.